             Case 5:21-cv-00080-RWS Document 34 Filed 07/09/21 Page 1 of 1 PageID #: 790


                                                                                                                         Court Stamp Here



                                                   RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                    Federal Court
                             UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF TEXAS
                                               Jefferson County, Texas

 Plaintiff                                                                                                   Cause #
                                                         PSSI HOLDINGS, LLC
                                                                                                                   5:21-CV-00080-RWS

 Defendant(s)                                                                                                Came to Hand Date/Time
                                                    JEREMY SHANE CALHOUN; ET AL
                                                                                                              6/30/2021            3:15 PM

 Manner of Service                                                                                           Service Date/Time
                                                              Personal
                                                                                                              7/01/2021           10:17 AM
 Documents                                                                                                   Service Fee:


                                                  SUMMONS; FIRST AMENDED COMPLAINT
                                                                                                                                   $150.00

I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
herein.

On 7/01/2021 at 10:17 AM: I served SUMMONS and FIRST AMENDED COMPLAINT upon Zee Company, Inc. c/o
National Registered Agents, Inc., REGISTERED AGENT by delivering 1 true and correct copy(ies) thereof, with Zee
Company, Inc. c/o National Registered Agents, Inc., REGISTERED AGENT, PERSON AUTHORIZED TO ACCEPT,
who accepted service with direct delivery, with identity confirmed by subject stating their name, a bald white
male approx. 35-45 years of age, 5'6"-5'8" tall and weighing 180-200 lbs at 1999 Bryan St. Ste. 900, Dallas, TX
75201-3136.

My name is: Stanislaus Aguwa. My date of birth is: 5/07/1971
My address is: 620 W Westchester Pkwy Apt 21206, Grand Prairie, TX 75052, USA.
My process server identification # is: PSC 19960. My Certification expires: 6/29/2023.

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

 Declaration executed in                Dallas                                    county, TX.

                                                                                                            07/01/2021

                      Stanislaus Aguwa                                                                      Date Executed




 Ref REF-8344055                                                                                            Tracking # 0072583460
              0072507573                                                             Haltom & Doan
                                                                                     <tfoster@haltomdoan.
              txefile@abclegal.com                                                   com>
